The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,245,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the overlapping subject matter of U.S. Patent No. 10,245,402 regarding an endobronchial tube reads on the subject matter of the instant application regarding an endobronchial tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 15, 19, 20, 22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman et al. (U.S. Publication 2012/0172664, hereinafter “Hayman”) and in further view of Miyamoto (U.S. Publication 2009/0253964).
As to Claim 14, Hayman discloses an endobronchial tube (10) in [0024] and Fig. 1 comprising:
a tube (12) in [0024] having a wall portions of (12) that surround lumens and (26) and (100) in [0028]-[0029] and [0036] defining a first lumen (14) in [0024] and Fig. 1 and a second lumen (16) in [0024] and Fig. 1;
an image sensor lumen “dedicated lumen” in [0039] that extends to cable 60 in [0033] in the wall as described in [0028]-[0029] and [0039];
a cleaning lumen the open space throughout (58, 120, 121, and 124) in [0038] in the wall as described in [0028]-[0029] and [0039];
an image sensor of (106) in [0039] adjacent an illumination source (81) in [0033], the image sensor and the illumination source disposed within the image sensor lumen at a distal end thereof as indicated at (78) in [0032] and Fig. 3; and
a cleaning nozzle (121) of (120) in [0038] as shown in Fig. 4 fluidly coupled to the cleaning lumen and positioned to direct a liquid toward a field of view of the image sensor, the cleaning nozzle formed by an aperture in the wall distally of the first lumen, the liquid contacting the aperture as the liquid is discharged through the aperture toward the field of view of the image sensor.
In order to expedite prosecution, the Examiner notes that as to the image sensor and illumination source disposed “within” the dedicated image sensor lumen, Hayman discloses an embodiment of visualization device (26) in [0032]-[0036] as shown in Fig. 3 positioned on tubular body (12) having a module or unit (80) with camera (80) and light sources (81) as well as an embodiment of visualization device (26) in [0032]-[0036] as shown in Fig. 4 positioned on tubular body (12) in [0037]-[0039] having a camera assembly (106) including “a lens and/or other image gathering structures” and light sources (110). Hayman discloses cables disposed in dedicated lumens that carry electrical wires, electrical leads, and light pipes for light sources in [0029], [0033], and [0039]. The camera (80), light sources (81), are shown to be recessed in unit (83) as shown in Fig. 3 and described in [0033], although it may be unclear as to the degree in which the camera and light sources are “within” the image sensor lumen as the lumens are not depicted. The camera (106) and light sources (110) shown in Fig. 4 do not explicitly depict their respective lumens. Miyamoto teaches the related field of endoscopy in Figs. 1A, 1B, and 2 in that a tube (9) in [0058] can have an image sensor lumen (15) in [0061] and Fig. 2 wherein the image sensor “image pickup element” in [0056] and illumination source (6) in [0056] are disposed within the same image sensor lumen. It would have been obvious to one of ordinary skill in the art at the time of invention that the image sensor and illumination source of Hayman can be provided within the dedicated image sensor lumen as taught by Miyamoto in order to fulfill the same function with predictable results.
As to Claim 15, Hayman discloses the endobronchial tube of claim 14, wherein the cleaning lumen is disposed in parallel with the image sensor lumen as shown in Fig. 1 wherein lumens run longitudinally along the endobronchial tube.
As to Claim 19, Hayman discloses the endobronchial tube of claim 14, wherein the cleaning nozzle is disposed directly adjacent the image sensor lumen as shown in Fig. 4.
As to Claim 20, Hayman discloses the endobronchial tube of claim 14, wherein the image sensor and illumination source are disposed entirely within the image sensor lumen in views of Miyamoto as discussed above relevant to claim 14.
As to Claim 24, Hayman discloses the endobronchial tube of claim 14, comprising a first inflatable cuff (34) in [0026] proximally of the image sensor and a second inflatable cuff (46) in [0026] distally of the image sensor as shown in Fig. 2.
As to Claims 25 and 26, Hayman discloses various embodiments with different locations of lumens within the endobronchial tube as discussed above relevant to claim 14.  As to Claim 25 in particular, Miyamoto teaches that the cleaning lumen is provided with two or more cleaning nozzles (16, 17) in [0062] and Fig. 5A about either side of the image sensor at (7) in [0055]. As to Claim 26 in particular, Miyamoto teaches that the two or more cleaning nozzles cooperate with one another as described in [0066]. Miyamoto is applied as a secondary teaching in the related field of endoscopy as further exemplary evidence the level of ordinary skill in the art in distal end configurations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional cleaning nozzles as taught by Miyamoto in order to fulfill the same function with predictable results.

Claims 16-18, 21-23, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman and Miyamoto and in further view of Ichimura (U.S. Publication 2009/0253966).
As to Claims 16-18, 21, 22, and 27-29, Hayman discloses various embodiments with different locations of lumens within the endobronchial tube as discussed above relevant to claim 14.  Ichimura is applied as a secondary teaching in the related field of endoscopy as further exemplary evidence the level of ordinary skill in the art in distal end configurations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of dedicated lumens within the endobronchial tube disclosed by Hayman to relative positions taught by Ichimura in order to accomplish the same function of illumination and image acquisition with predictable results.
As to Claim 16 in particular, Ichimura teaches that the image sensor lumen at (30) in [0064] and Figs. 2 and 3 is disposed between the first lumen at (31) in [0064] and the second lumen at (32) in [0064].
As to Claim 17 in particular, Ichimura teaches that at least a surface (a portion of the distal end cover (24) in [0061] and Fig. 3) of the image sensor lumen extends distally of the image sensor at (24) as shown in Fig. 3, wherein the aperture of the cleaning nozzle is formed on the surface of the image sensor lumen distally of the image sensor at (24) as shown in Fig. 6.
As to Claim 18 in particular, Ichimura teaches that the cleaning lumen curves at a distal end thereof to form the cleaning nozzle (34) in [0074] and Fig. 6.
As to Claim 21 in particular, Ichimura teaches a plurality of cleaning lumens (106) in [0075] and (108) in [0126] as shown in Fig. 6, the plurality of cleaning lumens including the cleaning lumen and a second cleaning lumen (106a, 106b) in [0075] and (108a, 108b) in [0126].
As to Claim 22, Hayman discloses the endobronchial tube of claim 21, wherein the second cleaning lumen is sized and shaped to suction “suction” in [0022] and [0026] biological obstructions.
As to Claim 27 in particular, Ichimura teaches the second lumen comprises a second image sensor (28) in [0063] and Figs. 2 and 3.
As to Claim 28 in particular, Ichimura teaches that the cleaning nozzle has a diameter from 0.1 mm to 2 mm (water supply conduit being about 1 mm in [0078] and the nozzle being smaller as shown in Fig. 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device with different dimensions for water delivery to fulfill the same function with predictable results.
As to Claim 29 in particular, Ichimura teaches that the cleaning nozzle has a diameter of about 0.6 mm (water supply conduit being about 1 mm in [0078] and the nozzle being smaller as shown in Fig. 6). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the device with different dimensions for water delivery to fulfill the same function with predictable results.
As to Claims 16-18, 21, and 27-29, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of dedicated lumens within the endobronchial tube disclosed by Hayman to relative positions taught by Ichimura in order to accomplish the same function of illumination and image acquisition with predictable results.
As to Claim 23, Hayman discloses various embodiments with different locations of lumens within the endobronchial tube as discussed above relevant to claim 22, however does not specifically disclose first and second cleaning lumens positioned on opposing sides of the image sensor lumen.  Miyamoto is applied as a secondary teaching in the related field of endoscopy as further exemplary evidence the level of ordinary skill in the art in distal end configurations. Miyamoto teaches that the cleaning lumen and the second cleaning lumen (16, 17) in [0062] and Fig. 5A are positioned on opposing sides of the image sensor lumen at (7) in [0055]. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the location of dedicated lumens within the endobronchial tube disclosed by Hayman to relative positions taught by Miyamoto in order to accomplish the same function of illumination and image acquisition with predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the enclosed 892 form. 6409657 is cited to show multiple cleaning lumens at a nozzle. 20110186053 and 20060229497 are cited to show similar endotracheal tubes. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795